UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K [ X ]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-7201 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: AVX 401(k) PLAN Plan number:007 B.Name of the issuer of the securities held pursuant to the plan and the address of its principal executive office: AVX CORPORATION P.O. Box 867 Myrtle Beach, SC29577-0867 IRS Employer Identification Number: 33-0379007 AVX 401(k) PLAN INDEX Page Report of Independent Registered Public Accounting Firm 2 Statements of Net Assets Available for Benefits as of December 31, 2005 and 2006 3 Statement of Changes in Net Assets Available for Benefits for the year ended December 31, 2006 4 Notes to Financial Statements 5-11 Signature 12 Schedule of Assets (Held at End of Year)* 13 Schedule of Reportable Transactions * 14 Exhibit: 23.1 Consent of Grant Thornton LLP * All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. -1- REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the AVX 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the
